DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 20, 2022 has been entered.
2.	Claims 2-37 have been cancelled. Claims 41, 43 and 50 have been amended. 
3.	Claims 1 and 38-50 are currently being examined.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim 1 and 38-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheson et al. (Clinical Advances in Hematology & Oncology 2011 .9(8:Suppl. 19): 1-11), “Cheson” in view of  US Pat. No. 9,840,505 (Ren et al. Dec. 12, 2017, effectively filed Jan. 10, 2011), “Ren” and in view of Flinn et al. (Blood Nov. 16, 2012 120 (21): 3663, IDS), “Flinn” for the reasons of record.
Cheson teaches bendamustine is a chemotherapeutic agent that displays a unique pattern of cytotoxicity compared with conventional alkylating agents. See abstract. Cheson teaches bendamustine has demonstrated significant efficacy in patients with indolent lymphomas, indolent NHL, and chronic lymphocytic leukemia (CLL), including in patients with disease refractory to conventional alkylating agents, chemotherapy, rituximab and radioimunotherpy.  See abstract and pp.6-7. 
Cheson teaches as set forth above, but does not teach treating with Compound 292.
	Ren teaches treating non-Hodgkin’s lymphoma (NHL) and indolent NHL (iNHL) with a hydrate of Compound 292/Formula I.  See claims 1-4, 8 and 9. 
	Ren teaches treating the combination of Compound 292/Formula I and bendamustine. See claim 24. 
Ren teaches treating with various therapeutically effective doses including about 15 mg, 25 mg, 30 mg, 35 mg, 45 mg, 50 mg, 60 mg, or about 75 mg. See columns 88-89.
Flinn teaches IPI-145 (Compound 292) is a potent PI3K- inhibitor in clinical development for hematological malignancies.  
Flinn teaches treating twice daily (BID) doses of 8 mg, 25 mg, 35 mg, and 50 mg continuously in 28 day cycles. Flinn teaches proportional increases in plasma Cmax and AUC over the dose ranges studied.
Flinn teaches that IPI-145 is well tolerated and has clinical activity in patients with advanced, previously treated iNHL, mantle cell lymphoma (MCL), and CLL.
It would have been prima facie obvious at the time the invention was made to combine given that the level of skill in the art was high (e.g. a physician) the teachings of Cheson,  Ren and Flinn and treat with an iNHL subject who as developed resistance to rituximab and is refractory to chemotherapy or radioimunotherpy with compound 292 in combination with bendamustine because Cheson teaches bendamustine has demonstrated significant efficacy in patients with indolent NHL and chronic lymphocytic leukemia (CLL) that are refractory to chemotherapy, rituximab and radioimunotherpy, Ren teaches treating iNHL with the combination of Compound 292/Formula I and bendamustine and Flinn teaches IPI-145 (Compound 292) is well tolerated and has clinical activity in patients with advanced, previously treated iNHL, MCL, and CLL.  Thus, one would have been motivated to treat rituximab resistant iNHL that is refractory to chemotherapy or radioimunotherpy with bendamustine and Compound 292 given the Cheson teaches that bendamustine is effective at treating said rituximab resistant, chemotherapy or radioimunotherpy refractory iNHL, Ren teaches treating iNHL with the combination of Compound 292/Formula I and bendamustine and Flinn teaches Compound 292 has clinical activity in patients with advanced, previously treated iNHL.

Response to Arguments
5.	Applicant argues that the rejection is legally deficient because the Office assumes that Flinn’s IPL-145 is Compound 292, but provides no evidence in support. The Office relies on Flinn to provide a reasonable expectation of success of modifying Cheson and Ren to arrive at the presently claimed invention. Specifically, the Office argues that Flinn teaches that “IPI-145 (Compound 292) is a potent PISK- inhibitor in clinical development for hematological malignancies ... and is well tolerated and has clinical activity in patients with advanced, previously treated iNHL” and therefore one would have been motivated to treated rituximab resistant INHL. This argument is legally deficient and the result of impermissible hindsight because Flinn discloses the compound name "IPI-145" only. Flinn does not disclose the structure of IPI-145, let alone teach that IPI-145 is Compound 292, as described in the claims. Cheson and Ren do not cure the deficiencies in Flinn because neither Cheson nor Ren disclose the structure of IPI-145. Thus, Flinn does not disclose the use of Compound 292 to treat resistant iNHL.

Applicant’s arguments have been considered, but have not been found persuasive.  The name IPI-145 was known in the art to refer to a compound with the structure of Compound 292. National Center for Biotechnology Information, PubChem Compound Summary for CID 58008990, Ipi-145;ink1197 (https://pubchem.ncbi.nlm.nih.gov/compound/58008990. Accessed June 7, 2022.) teaches that IPI-145 has the structure of Compound 292.  The Summary for CID 58008990 was created August 19, 2012.  See p. 1.  Thus, one of skill in the would have understood that IPI-145 had the structure of Compound 292, which is the same of the structure taught by Ren. Thus, Applicant’s arguments are not found persuasive.

Applicant argues that the combination of Cheson, Ren and Flinn do not teach or suggest treating iNHL that is resistant to rituximab with Compound 292, let alone iNHL that is resistant to rituximab and refractory to chemotherapy or radioimmunotherapy. Because the combination of Cheson, Ren, and Flinn do not teach Compound 292 to be useful for treating rituximab resistant iNHL that is refractory to chemotherapy or RIT, or teach or suggest Compound 292 as having similar mechanism to bendamustine such that Compound 292 would be expected to have similar activity in treating refractory iNHL, one skilled in the art would not reasonably expect the presently claimed method to be successful. Accordingly, the claimed methods are nonobvious over Cheson, Ren, and Flinn. In view of the foregoing, Applicant submits that the Office has failed to establish a prima facie case of obviousness, and respectfully requests reconsideration and withdrawal of the rejection.

Applicant’s arguments have been considered, but have not been found persuasive. As previously set forth, Cheson teaches bendamustine has demonstrated significant efficacy in patients with  iNHL that are refractory to chemotherapy, rituximab and radioimunotherpy, Ren teaches treating iNHL with the combination of Compound 292/Formula I and bendamustine and Flinn teaches IPI-145 (Compound 292) is well tolerated and has clinical activity in patients with advanced, previously treated iNHL, MCL, and CLL.  Thus, given that art teaches treatment of iNHL with IPI-145 (Compound 292) and bendamustine in previously treated patients, particularly in patients with iNHL that are refractory to chemotherapy, rituximab and radioimunotherpy, one would have been motivated to combine IPI-145 (Compound 292) and bendamustine to optimize treatment of iNHL patients who have developed resistance to rituximab and are refractory to chemotherapy or radioimunotherpy for the reasons of record. 
Applicant argues that they have provided evidence ("Flinn 2019") to support the unexpected results associated with the presently claimed invention. The Office argues that Flinn 2019 indicates that the results were not unexpected and relies on the statement in Flinn 2019 that “oral duvelisib monotherapy demonstrated clinically meaningful activity and a manageable safety profile in heavily pretreated, double-refractory iNHL, consistent with previous observations.” Action at p. 7. Applicant respectfully disagrees. Flinn 2019 is not prior art (it was published 5 years after the priority date of the present Application) and thus cannot be used as a basis for the rejection. Further, there is no evidence that the "previous observations” are prior art, let alone a description of what the "previous observations” are. Thus, the Office cannot rely on Flinn to refute Applicant's unexpected results. The results of the phase II clinical trial previously submitted are, in fact, surprising and unexpected in light of the cited references. As discussed in Flinn 2019, "NHE remains largely incurable, with treatment resistance and cumulative toxicity limiting options for many patients.” Flinn 2019 at p. 920, right column. Compound 292, however, effectively treats double-refractory iNHL. This surprising activity of Compound 292 on double- refractory iNHL could not have been predicted by Cheson, Ren or Flinn, which provide no guidance on double-refractory iNHL. Accordingly, for at least these reasons, the claimed methods of Compound 292, alone or in combination with a second active agent, for treating refractory iNHL in patients with resistance from prior treatment with rituximab are nonobvious and unexpected.

Applicant’s arguments have been considered, but have not been found persuasive. First, the Examiner was not using Flinn 2019 as prior art.  The Examiner was simply weighing the evidence of unexpected results against evidence supporting prima facie obviousness, which is permissible and required.  See MPEP 716.02(c)(I).  
The claims are not limited to treatment Compound 292 alone.  The claims encompass treatment with Compound 292 and various other compounds like bendamustine at any therapeutically effective amount.  The evidence of nonobviousness must be commensurate in scope with the claims to rebut the prima facie case of obviousness.  See MPEP 716.02 (d).  Flinn 2019 does not show whether the combined effect of Compound 292 and bendamustine on rituximab resistant, chemotherapy or radioimunotherpy refractory iNHL were unexpected.  Flinn teaches that the overall response rate (ORR) was 47.3% with an estimated median duration of response of 10 months.  See Abstract-Results.  Cheson teaches that in a study by Friedberg rituximab-refractory indolent and transformed NHL patients who were heavily pretreated, 32% being refractory to chemotherapy, bendamustine was associated with a remarkable ORR of 77% with a median duration of response of 6.7 months.  See p. 6-left column. Cheson additionally teaches that in their own study of iNHL patients who were rituximab refractory, 34.1 % being refractory to their last chemotherapy, bendamustine was associated with an ORR of 76% with a duration of response of 10 months. See paragraph bridging the columns and the 2nd paragraph of the right column. Thus, the ORR of Compound 292 alone was less than that of bendamustine alone, which does not indicate an unexpected result. Therefore, the ORR of the combined treatment with Compound 292/IPI-145 and bendamustine, as claimed, would be expected to be greater than the ORR of treatment with Compound 292/IPI-145 alone given the greater ORR of bendamustine treatment alone.  Thus, the teachings of Flinn do not show the non-obviousness of the claimed invention. Given the teachings of Cheson, Ren, and Flinn as previously set forth and above, the evidence and arguments are not found persuasive and the rejection is maintained for the reasons of record. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1 and 38-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 95-114 of co-pending Application No. 16/848,485 (published as US 2021/0060022 reference application) for the reasons of record. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘485 claims are drawn to a method of treating a hematologic malignancy in a human subject in need thereof, comprising orally administering to the subject twice daily about 15 mg to about 75 mg of a compound 292 or a pharmaceutically acceptable salt, solvate, hydrate, co-crystal, clathrate, or polymorph thereof, wherein the hematologic malignancy is an indolent NHL and is refractory to rituximab therapy, chemotherapy, and/or radioimunotherpy.  The ‘485 claims additionally treat with MEK inhibitors like AZD8330 and HDAC inhibitors like belinostat and vorinosat. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they relate to the same inventive concept and the instant claims would have been obvious in view of the co-pending claims which have all of the characteristics of a method of treating or managing indolent non-Hodgkin’s lymphoma (iNHL) in a subject, the method comprising: administering to a subject who has developed resistance to a prior treatment with rituximab a therapeutically effective amount of compound 292 or a pharmaceutically acceptable form thereof: wherein the iNHL is refractory to chemotherapy or radioimunotherpy for the reasons set forth above.   Additionally, it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to modify the dose  of compound 292 depending on the status of the patient to be treated. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
7.	Applicant argues that the pending claims provisionally rejected on the ground of nonstatutory double patenting over co-pending U.S. App. No. 16/848,485. Applicant respectfully requests that the rejection be held in abeyance until allowable subject matter is identified.

Applicant's arguments have been considered, but have not been found persuasive because the instant claims remain obvious in view of the co-pending claims for the reasons of record and no terminal disclaimer has been filed.  Thus, the rejection is maintained for the reasons of record. 

Conclusion
8.	No claims allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642